                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:19-CV-00332-GCM
 KIMBERLY PEVAROFF,

               Plaintiff,

    v.                                                   ORDER

 ANDREW M. SAUL,

               Defendant.


         THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent

Motion for Fees Pursuant to the Equal Access to Justice Act 28 U.S.C.

§ 2412(d)(1)(A) filed on June 1, 2021. Having reviewed the motion, supporting

materials, memorandum in support, and the case file, the Court determines that

Plaintiff should be awarded an attorney’s fee under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d), in the amount of $6,500.00.

         IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access

to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed is GRANTED, to the extent that the

Court will award attorney fees in the amount of $6,500.00, and that pursuant to

Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521 (2010), the fee award will first be

subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable
to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the

Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt,

the government will exercise its discretion and honor an assignment of EAJA fees

and pay the awarded fees directly to Plaintiff’s counsel. No additional petition

pursuant to 28 U.S.C. § 2412(d) shall be filed.

      SO ORDERED.


                                   Signed: June 3, 2021
